DETAILED ACTION
Claims 1-9 are pending for consideration following applicant’s preliminary amendment filed 7/09/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed out citations (as indicated on the attached PTO 1449) have not been considered.
Claim Objections
Claim 6 is objected to because of the following informalities:  “claims 1” should be “claim 1”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “claims 6” should be “claim 6”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the plurality of inflatable element” (lines 3-4) should be “the plurality of inflatable elements”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, claim limitation “means for closing the nozzle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the specification as filed does not provide any corresponding structure associated with the “means for closing”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 6 recites “An inflatable element comprising a valve according to claims 1” and further introduces all of the valve elements that are previously recited in claim 1.  This is unclear because these elements are being introduced twice and therefore it is unclear as to how many of each element are required.  It appears that applicant may have intended for claim 6 to instead be independent and not depend from claim 1.  As it is currently written, it is unclear as to how many valve housings, at least one hole, flap, etc. are required by claim 6.
Claim 8 recites the limitation “each valve comprised in the plurality of inflatable elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 8 may have been intended to depend from claim 7.
Claim 9 recites the limitation “each valve comprised in the plurality of inflatable elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 9 may have been intended to depend from claim 7.
Allowable Subject Matter
Claims 1-3 and 5 are allowed.
Claims 4 and 6-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the combination of limitations set forth in claim 1, including “a flap disposed next to the at least one hole inside the valve housing, such that the flap covers the at least one hole and behaves as a flap when inflating the inflatable element; characterized in that the flap is inflatable and is fluid connected with a nozzle disposed outside the valve housing, wherein the inflatable flap, when inflated, uncovers the at least one hole releasing a fluid flow through the at least one hole for deflating the inflatable element”.  Frayne (US Patent 9395007) teaches a flap 305 in a valve housing 105 for inflating and deflating an inflatable element, however Frayne fails to teach the flap is inflatable and connected with a nozzle as claimed.  Mackal et al. (US Patent 4004614) teaches a flap 42 in a valve housing 15 connected to an inflatable element (having panel 12).  Mackal further teaches the flap 42 is fluid connected with a 50.  However, Mackal fails to teach “the flap is inflatable”; “wherein the inflatable flap, when inflated, uncovers the at least one hole releasing a fluid flow through the at least one hole for deflating the inflatable element”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Robbins (US Patent 7273065), Lau (US Patent 6648004) and Jaw (US Patent 5343889) all teach flap valves for controlling inflation of an article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753